UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANURAG SHUKLA,
Plaintiff, 18 Civ. 3522 (PAE)

W
VIACOM INC., et al.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

Plaintiff Anurag Shukla (“Shukla”) brings this employment discrimination suit against
Viacom Inc. (“Viacom Inc.”); ViacomlS Media Private Ltd. (“ViacomlS”); Viacom
International Inc. (“Viacom International”); Indiacast US Ltd. (“Indiacast US”); Indiacast Media
Distribution Private Ltd. (“Indiacast Media”); TVl 8 Broadcast Ltd. (“TVl 8”); and individuals
Sameer Goswami (“Goswami”) and Shalaj Dang (“Dang”). Shukla alleges that he experienced
discrimination in his employment in violation of various federal and State statutes.

Pending now are two motions. First, Viacom Inc. and Viacom International (the
“Viacom defendants”) move to dismiss all claims against them for failure to state a claim,
pursuant to Federal Rule of Civil Procedure 12(b)(6). Second, Indiacast US, Goswami, and
Dang (the “Indiacast defendants”) move to compel arbitration as to all claims against them, or, in

the alternative, to dismiss nearly all such claims for failure to state a claim.l

 

l As to the remaining three defendants_Viacoml 8, Indiacast Media, and TVl 8_Shukla failed
to timely serve them, and the Court denied his belated request for an extension of time to effect
such service. Dkt. 5 5. On this basis, the Court dismisses the action as to these three defendants,
Without prejudice See Fed. R. Civ. P. 4(m) (providing that if a defendant is not timely served,
“the court_-on motion or on its own after notice to the plaintiff_must dismiss the action Without
prejudice against the defendant . . . .”).

For the reasons that follow, the Court grants the Viacom defendants’ motion to dismiss
and grants the Indiacast defendants’ motion to compel arbitration.
I. Background

A. Facts2

1. The Parties l

Shukla, a resident of Queens, New York, is a United States citizen born in India. FAC
1111 7-10. He alleges that he worked for “Defendants as a sales manager” in New York. Id. 11 20.
Shukla does not specify the particular corporate entity that hired him. Rather, he alleges that he
worked for all defendants “j ointly and severally.” Ia'. 11 22.

Indiacast US is a media distribution company based in Jersey City, New Jersey. It is the
U.S. branch of non-defendant Indiacast Media, an India-based company. Id. Indiacast Media is
a joint venture owned by non-defendants Viacom18 and TV18. Id. Viacom18, in turn, is owned

by defendants Viacom Inc. and Viacom International. Id.

 

2 The following account is drawn from the First Amended Complaint. Dkt. 46 (“FAC”). F or
purposes of resolving the motions to dismiss, the Court accepts as true all factual allegations in
the FAC, drawing all reasonable inferences in Shukla’s favor. See Koch v. Christie ’s Int’l PLC,
699 F.3d 141, 145 (2d Cir. 2012). “In considering a motion to dismiss for failure to state a claim
pursuant to Rule 12(b)(6), a district court may consider the facts alleged in the complaint,
documents attached to the complaint as exhibits, and documents incorporated by reference in the
complaint.” DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (Zd Cir. 2010).

For the limited purpose of resolving the Indiacast defendants’ motion to compel arbitration, the
Court also considered the employment agreement between Indiacast US and Shukla. Dkt. 66,
Ex. 1 (“Employment Agreement”). Although the agreement is neither attached to the Complaint
nor referenced therein, its authenticity is not disputed. The agreement is properly considered in
resolving such a motion. “In the context of motions to compel arbitration brought under the
Federal Arbitration Act . . . the court applies a standard similar to that applicable for a motion for
summary judgment,” Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (Zd Cir. 2003), and courts may
therefore consider materials outside the complaint, see, e.g., HBC Solutions, Inc. v. Harris Corp,
No. 13 Civ. 6327 (JMF), 2014 WL 6982921, at *1 (S.D.N.Y. Dec. 10, 2014).

Shukla alleges that at all relevant times, Viacom Inc., Viacom International, Viacom18,
TVl 8, Indiacast US, and Indiacast Media “jointly and severally employed [him], and held
supervisory authority over [him] with regard to his employment.” ld. 11 17. Shukla refers to
these entities, collectively, as the “Viacom/Indiacast Defendants,” and largely attributes the
actions of specific defendants to all defendants See, e.g., ia’. 1111 17-20, 22, 24, 30.

Shukla alleges that defendant Goswami, a citizen of India, was the Senior Vice President
for “the Viacom/Indiacast defendants” and held supervisory authority over Shukla. Ia’. 11 18.
Goswami is identified in the FAC as the Business Head of the Americas for Viacom18. Id. 11 25.
Shukla further alleges that defendant Dang, also a citizen of India, was “Head of Sales” for the
“Viacom/lndiacast defendants” and held supervisory authority over Shukla. Shukla does not
allege the specific corporate entity or entities for Which Dang worked.

2. The Employment Agreement

On March 15, 2016, Shukla executed the Employment Agreement between himself and
Indiacast US. That agreement includes the following relevant provision:

[A]ny and all disputes or controversies arising out of or relating to your

employment relationship, including any statutory claims under the laws of New

[J]ersey or federal laws, shall be settled by arbitration to be held in New Jersey in

accordance with the rules then in effect of the American Arbitration Association.

The decision of the arbitrator shall be final, conclusive and binding on the parties

to the arbitration. Judgment may be entered on the arbitrator’s decision in any court

having jurisdiction

Employment Agreement at 11. Shukla represented that he had “read, understood, and agree[d]

to the terms set out above.” Id. at 12.

3. Shukla’s Allegations and Legal Claims
a. Factual Allegations
On March 15, 2016, Shukla “began his employment with Defendants as a sales manager
in New York.” Id. 11 20. Shukla asserts that he worked for all defendants “j ointly and severally.”
Id. 11 22. Shukla sold television advertising space to clients throughout the state and spent the
majority of his time working from his home in New York or driving to businesses. Id. 11 21. At
Goswami’s direction, he also picked up checks, in person, from New York clients. Ia’. 11 21.

Around June 15, 2016, Shukla asked Goswami about his work performance Goswami
replied that Shukla was “doing exceptionally well” because he was selling advertising space at
high rates and was bringing in new business. Id. 11 31.

Also around June 15, 2016, Shukla requested that he be able to take a three- to four-week
leave “under the FMLA and as a reasonable accommodation under the ADA” for the birth of his
child, expected in September 2016. Id. 11 32. Goswami approved this request. ld.

Around June 28, 2016, Dang joined the “New York team of Defendants from the India
office, as the head of the sales department.” Id. 11 33. Shukla alleges that throughout June and
July 2016, Goswami and Dang “had numerous conversations about only hiring young and
beautiful women in order to increase Sales.” Id. 11 33. Around August 2016, Shukla alleges,
“Defendants began interviewing only attractive female employees for positions in the New York
office” after reviewing applicants’ social media profiles. Id. 11 43.

Around July 22, 2016, Dang asked Shukla, in front of other employees, whether he knew
his “Key Revenue Areas” for the following months. Id. 11 36. Shukla responded that he did.
Dang then stated that Shukla should remember those figures with the same ease that he

remembers when he impregnated his wife “and when the new baby is going to come.” Id. 11 36.

Shukla replied, “do not bring personal stuff into this. l will complain[] about you to the labor
department.” Id. Shukla then stepped away. Shortly thereafter, Shukla received a call from
Goswami telling him not to file such a complaint

Shukla further alleges that around July 2016, Goswami and Dang “made comments about
[Shukla’s] ‘caste’ (each of the hereditary classes of Hindu society, distinguished by relative
degrees of ritual purity or pollution and of social status) and said that [Shukla] is from a very
small town in India, and that is why he is ‘dump’ and they are ‘smarter than [Shukla]’, because
they were from Mumbai.” Id. 11 37. Shukla also alleges that all defendants interfered with his
work “by not approving [Shukla’s] new business contracts and interfering with [Shukla’s]
existing contracts.” Id. In contrast, Shukla alleges, Goswami and Dang did not make
derogatory remarks about, or interfere with the contracts of, other “younger female employees,”
hired after Shukla, all of whom were from Mumbai. Id. 1111 37-38.

Shukla also alleges that Dang told him “you are a U.S. citizen, for you it is very easy to
find a job. You can find a job anywhere in America.” Id. 11 44. Dang also allegedly contrasted
Shukla’s position as a U.S. citizen with the position of non-citizens, saying that, “[Shukla is]
eligible for unemployment and food stamps, but the Indian employees cannot [apply].” Id.

At some unspecified point, Shukla complained about these comments. Id. 11 41. At that
point, “Defendants retaliated against [him] by interfering with [his] business contracts, such as
not running advertisements [Shukla] had sold . . . , refusing to approve [Shukla’s] expenses, and
harassing [Shukla] at all hours of the night.” Id. As a result of this interference, Shukla alleges,
his business reputation with clients suffered. Ia'. 11 42.

Around October 2016, Shukla complained about this allegedly discriminatory conduct to

“Defendants’ Human Resources Department . . . but no corrective action was ever taken.” Id.

11 46. Around that same time, Goswami allegedly told Shukla, “[Y]ou don’t have to come to
work from tomorrow, we are hiring young beautiful females with more energy who will bring us
more revenue.” Ia'. 11 47. Goswami allegedly added, that “young females can do this job better,”
and “[i]f you ever tell anyone what you saw here, l will mess up your reference and you will
never ever find a job again.” Id.
Thereafter, Shukla was terminated. After he was terminated, he alleges, “Defendants . . .
hired an attractive much younger female employee from Mumbai[,] India who was not a U.S.
citizen, to take over [Shukla’s] position.” Id. 11 48.
b. Legal Claims
Based on these allegations, Shukla claims that he was discriminated against, and
experienced retaliation, on the basis of his race, national origin, citizenship, sex, gender, and age;
that he suffered discrimination for requesting family leave; and that he experienced sexual
harassment and a hostile work environment. Id. 11 49. He further alleges that he was retaliated
against and wrongfully terminated as a result of his complaints of discriminatory conduct.
He brings the following 18 counts:
(1) Counts l and 2: Discrimination and retaliation in violation of Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000€, et seq. (“Title VII”), against all corporate
defendants;
(2) Count 3: Discrimination and retaliation in violation of 42 U.S.C. § 1981, against all
defendants;
(3) Counts 4 and 5: Violations, retaliation, and interference in violations of the Family

Medical Leave Act, 29 U.S.C. § 2601, et seq. (“FMLA”), against all corporate

defendants;

(4) Counts 6 and 7: Discrimination and retaliation in violation of the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”), against all corporate
defendants;

(5) Counts 8 through 10: Discrimination and retaliation in violation of the New York
Human Rights Law (“NYHRL”),‘ against all defendants;

(6) Counts 11 through 15: Discrimination in violation of the New York City Human
Rights Law (“NYCHRL”), against all defendants;

(7) Counts 16 through 18: Discrimination, retaliation, and aiding and abetting such
conduct in violation of New Jersey law, against all defendants.

1d.1111 58~121.
4. Procedural History

On April 20, 2018, Shukla filed his initial Complaint. Dkt. 1. On July 30, 2018, after a

series of extensions, Viacom Inc. and Viacom International moved to dismiss. Dkt. 28. On July
31, Indiacast US, Indiacast Media, Dang and Goswami also moved to dismiss. Dkt. 30. On
August 1, 2018, the Court ordered Shukla to file any amended complaint by August 21, 2018.
The Court advised Shukla that no further opportunities to amend would ordinarily be granted.
Dkt. 32. On September 7, 2018, after receiving an extension, Shukla filed the FAC. Dkt. 46.
On September 23, 2018, Shukla requested an extension of time to serve the FAC on
defendants Viacom18, TV18, and Indiacast Media. Dkt. 51. Shukla noted that these entities
were based in India, had not been served, and the deadline to serve them had been July 19, 2018.
On October 2, 2018, the Court denied that request, explaining that Shukla was previously on
notice that Viacoml 8, TV18, and Indiacast Media were based in India and had not been served,

and that Shukla failed to provide any justification for his failure to timely effect service. Dkt. 55.

On October 12, 2018, the Viacom defendants moved to dismiss the FAC. Dkt. 58. On
November 8, 2018, the Indiacast defendants moved to dismiss Counts 1 through 15 of the FAC,
or, altematively, to compel arbitration as to all claims. Dkt. 64. On November 9, 2018, Shukla
filed his opposition to both motions. Dkts. 69-70. On November 30, 2018, the Viacom and
Indiacast defendants filed replies in support of their respective motions. Dkts. 73-74.

On December 17, 2018, the Court held an initial pretrial conference and, later that day,
issued an order staying all discovery pending resolution of defendants’ motions. Dkt. 77.

II. Applicable Legal Standards

A. Motions to Dismiss

To survive a motion to dismiss under Rule 12(b)(6), a complaint must plead “enough
facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007). A claim will only have “facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint is properly
dismissed where, as a matter of law, “the allegations in a complaint, however true, could not
raise a claim of entitlement to relief.” Twombly, 550 U.S. at 558. For the purpose of resolving
the motion to dismiss, the Court must assume all well-pled facts to be true, drawing all
reasonable inferences in favor of the plaintiff See Koch, 699 F.3d at 145 (2d Cir. 2012).
However, that tenet “is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. A pleading
that offers only “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555.

B. M0ti0ns t0 Compel Arbitration

The Federal Arbitration Act (“FAA”) governs whether the Court must compel arbitration
See 9 U.S.C. § 2 (“A written provision in . . . a contract evidencing a transaction involving
commerce to settle by arbitration a controversy thereafter arising out of such contract or
transaction . . . shall be valid, irrevocable, and enforceable . . . ”). “The FAA was enacted to
promote the enforcement of privately entered agreements to arbitrate, according to their terms.”
Chelsea Square Textiles, Inc. v. Bombay Dyeing & Mfg. Co., 189 F.3d 289, 294 (2d Cir. 1999)
(internal quotation marks omitted).

Well-established federal public policy strongly favors arbitration as an “alternative means
of dispute resolution.” Ia'. at 294. Indeed, “it is difficult to overstate the strong federal policy in
favor of arbitration, and it is a policy [the United States Court of Appeals for the Second Circuit
has] often and emphatically applied.” Arciniaga v. Gen. Motors Corp., 460 F.3d 231, 234 (2d
Cir. 2006) (quotation marks omitted). This policy “requires [the Court] to construe arbitration
clauses as broadly as possible.” Collins & Az'kman Proa's. Co. v. Building Sys., Inc., 58 F.3d 16,
19 (2d Cir. 1995) (quotation marks omitted).

That said, a party may only be required to submit to arbitration a dispute that it has
agreed to arbitrate. See Paz'ne Webber Inc. v. Bybyk, 81 F.3d 1193, 1198 (2d Cir. 1996); see also
Bell v. Cena’ant Corp., 293 F.3d 563, 566 (2d Cir. 2002). Federal law “simply requires courts to
enforce privately negotiated agreements to arbitrate, like other contracts, in accordance with their
terms.” Volt Info. Scis., Inc. v. Bd. of T rs. of Leland Stanford Junior Um'v., 489 U.S. 468, 478
(1989). The FAA authorizes the Court to compel arbitration if the parties have entered into an
agreement to arbitrate and one party refuses to honor that agreement See Paine Webber, 81 F.3d

at 1198; Bimota SPA v. Rousseau, 628 F. Supp. 2d 500, 503-04 (S.D.N.Y. 2009).

III. Discussion

The Viacom defendants move to dismiss all claims against them for failure to state a
claim, principally on the ground that the FAC does not adequately allege that they were Shukla’s
employer or had any decision-making authority with respect to his employment. The Indiacast
defendants move to compel arbitration, or, alternatively, to dismiss Counts One through Fifteen
of the FAC for failure to state a claim. The Court discusses the motions of each defendant group
in tum.

A. The Viacom Defendants’ Motion to Dismiss

The Viacom defendants argue that the FAC’s claims are all deficient for failure to allege
facts indicating that the Viacom defendants were Shukla’s employers. Shukla counters that
while the Indiacast defendants were Shukla’s immediate employers, they and the Viacom
defendants operated as single entity.

Relevant here, the FAC does not specify the precise corporate entity that employed
Shukla, but it appears to indicate that Shukla formally worked for Indiacast US.3 FAC 11 23.
Indiacast US is the U.S. branch of non-defendant Indiacast Media, an India-based company. As
alleged, Indiacast Media is jointly owned by non-defendants Viacom18 and TVl8.4 Id. Viacom
Inc. and Viacom International-the Viacom defendants_are alleged to have an unspecified

ownership interest in Viacom18. Id.

 

3 This allegation accords with the Employment Agreement, which identifies Indiacast US as
Shukla’s employer.

4 As noted, the Court is dismissing defendants Indiacast Media, Viacom18, and TV18 from this
action for lack of timely service pursuant to Fed. R. Civ. P. 4.

10

For the reasons that follow, the Court discusses each of Shukla’s surviving claims against

the Viacom defendants.5

1. Counts 1 to 3 and 8 t0 15: Title VII, Section 1981, NYHRL,
and NYCHRL Claims

The Court first considers Shukla’s claims for violations of Title VII, § 1981, the NYHRL,
and the NYCHRL. Under Title VII, a parent company is considered an “employer” of its
subsidiary’s employees only when the parent and subsidiary represent a single, integrated
enterprise See Cook v. Arrowsmith Shelburne, Inc., 69 F.3d 1235, 1241 (2d Cir. 1995). The
same standard applies under Section 1981, the NYHRL, and the NYCHRL. See Weinstock v.
Columbia Univ., 224 F.3d 33, 42 n.1 (2d Cir. 2000) (identical standards apply to Title VII,
NYHRL and NYCHRL claims); Whidbee v. Garzarelli F00a1 Specialties, Inc., 223 F.3d 62, 69
(2d Cir. 2000) (identical standards in Title VII and § 1981 claims in employment discrimination
actions). To establish such an integrated enterprise and impose liability on the parent, a plaintiff
must allege facts sufficient to establish an interrelationship between the parent and the
subsidiary, considering the “(1) interrelation of operations, (2) centralized control of labor
relations, (3) common management, and (4) common ownership or financial control.” Ia'. at
1240 (internal quotation marks omitted).

“Although no one factor is determinative . . . control of labor relations is the central
concern.” Brown v. Daikin America Inc., 756 F.3d 219, 227 (2d Cir. 2014) (quoting Murray v.
Miner, 74 F.3d 402, 404 (2d Cir. 1996)). “Centralized control of labor relations includes ‘tasks

Such as handling job applications, approving personnel status reports, and exercising veto power

 

5 ln his brief in opposition to the Viacom defendants’ motion, Shukla voluntarily dismissed
Counts 16 through 18_alleging breaches of New Jersey law_against these defendants Dkt. 69
at 14. The ensuing analysis therefore addresses only Counts 1 through 15.

11

over major employment decisions.”’ Geraci v. Restaurant at Apple Greens, Inc., No. 16 Civ.
1385 (BKS/DJS), 2019 WL 1386318, at * 15 (N.D.N.Y. Mar. 27, 2019) (quoting Parker v.
Columbia Pl`ctures Indus., 204 F.3d 326, 341 (2d Cir. 2000)); see also Laurz'n v. Pokoik, No. 02
Civ. 1938 (LMM), 2004 WL 513999, at *6 (S.D.N.Y. Mar. 15, 2004) (“Centralized control over
labor relations, the most important prong in the single-employer inquiry, can include such factors
as whether the companies have separate human resources departments and whether the entity
establishes its own policies and makes its own decisions as to hiring, discipline, and termination
of its employees.” (internal quotation marks omitted)).

Here, in an effort to plead that the Viacom defendants operated as a single employer with
Indiacast US, Shukla alleges that the Board of Directors of non-defendant Indiacast Media (the
India-based parent company of Indiacast US) included three individuals who also held high-level
executive positions at Viacom Inc. and/or Viacom International. FAC 11 23. He further alleges
that, when he interviewed for his position at Indiacast US, he communicated with an employee at
an email address indicating that she was a Viacoml 8 employee, id. 11 24; that defendant
Goswami communicated via a Viacom18 email address, id. 11 25; and that senior managers at
Indiacast Media traveled to Viacom Inc. headquarters twice a year for senior management
meetings, id. 11 26. In addition, Shukla alleges, the official email signature of Indiacast US states
that the contents of the email “may not necessarily represent the views or policies of Viacoml 8
Media Pvt. Ltd.” Id. 11 28. Finally, Indiacast US employed an individual, identified in the FAC
only as “Yogesh,” who was also listed as an employee of Viacom18, id. 11 27, and, to enable
Indiacast US to obtain a visa for Yogesh, Indiacast US allegedly “submitted documentation

indicating that Yogesh was an employee of Viacom,” id.

12

This smattering of allegations falls well short of making Viacom Inc. or Viacom
lntemational Shukla’s employers under Title VII, § 1981, the NYHRL, or the NYCHRL.
Shukla’s FAC is, tellingly, devoid of factual allegations supporting that Viacom Inc. or Viacom
International were involved in Viacom’s labor relations, human resources policies, or hiring
decisions. Indeed, the FAC scarcely mentions the Viacom defendants at all.

To be sure, the FAC alleges some interrelationship between Indiacast US and non-
defendants Indiacast Media and Viacom18 lt states, for instance, that Shukla communicated
With Viacom18 employees during the hiring process, and that the Indiacast US signature block
identified Indiacast US as a Viacom18 entity. But these allegations do not establish that Viacom
Inc. and Viacom International_entirely separate corporate entities from Viacom18 or Indiacast
Media_were connected to, let alone oversaw, Shukla’s employment And while the FAC
alleges that high-level executives of Viacom Inc. and/or Viacom International served on the
Board of Directors of Indiacast Media, it does not allege that the Indiacast Media Board had any
control over labor matters for Indiacast US, the entity by which Shukla was employed. Nor does
the FAC allege that these executives made any decisions regarding employment matters at
Indiacast US.

The FAC does allege that Indiacast US represented that one of its employees was an
employee of “Viacom” in order to obtain a work visa for that employee But the FAC leaves
unspecified whether this reference is to either Viacom Inc. or Viacom International, which are
defendants in this action, or Viacoml 8, which is not. And even taking the general reference to
“Viacom” to implicate specifically the Viacom defendants, that allegation is not enough to
support the necessary conclusion: that the Viacom defendants possessed “actual power to control

the workers in question.” The allegation about the visa application of one Indiacast US

13

employee is far too slender to support the conclusion that Viacom had general control over
Indiacast US’s employment practices, such as the power to hire and fire Indiacast US employees,
supervise them, set employee rates of pay, or maintain employee records. See Draskovic v.
Oneota Assocs., LLC, No. 17 Civ. 5085 (ARR), 2019 WL 783033, at *7 (E.D.N.Y. Feb. 21,
2019) (quoting Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999)).

ln sum, the FAC does not allege facts sufficient to support that the Viacom defendants
were Shukla’s employer under Title VII, § 1981, or the NYHRL and the NYCHRL. The Court
therefore dismisses Counts 1 through 3 and Counts 8 through 15 against Viacom Inc. and
Viacom International.

2. Counts 4 to S: FMLA Claims

For similar reasons, Shukla’s FMLA claims against the Viacom defendants fail as well.
The FMLA grants eligible employees the right to take up to 12 work weeks per year of unpaid
leave due to a serious health condition that prevents them from performing their work functions.
29 U.S.C. § 2612(a)(l). lt provides that the employee has the right to return to a prior position or
an “equivalent position with equivalent employment benefits, pay, and other terms and
conditions of employment.” 29 U.S.C. § 2614(a). The FMLA “‘creates a private right of action
to seek both equitable relief and money damages against any employer (including a public
agency) in any F ederal or State court of competent jurisdiction’ should that employer ‘interfere
with, restrain, or deny the exercise of FMLA rights.”’ Sista v. CDC Ixis N. Am., Inc., 445 F.3d
161 (2d Cir. 2006) (quoting Nev. Dep ’t ofHuman Res. v. Hibbs, 538 U.S. 721, 724~25 (2003)).

The FMLA’s private right of action, however, is only against an employer. To make out
a prima facie claim under the FMLA, Shukla must plead facts plausibly alleging that the Viacom

defendants were his employers under the FMLA. See Emmons v. City Univ. of New York, 715 F.

14

Supp. 2d 394, 417 (E.D.N.Y. 2010). Under the FMLA, the legal entity that employs the
employee_here, Indiacast US_is deemed to be the employer. 29 C.F.R. § 825.104(0).
Corporate entities with an ownership interest in the immediate employer are considered “separate
employer[s]” unless they meet the “integrated employer test” or the “joint employment test.” 29
C.F.R. § 825.104(0)(1).

The “integrated employer test” is identical to the test discussed above in the context of
Title VII. Under this test, courts consider: (1) common management; (2) interrelation between
operations; (3) centralized control of labor; and (4) the degree of common ownership and/or
financial control. 29 C.F.R. § 825.104(0)(2)(i)-(iv). Because the “integrated employer test” in
the context of the FMLA tracks the test used in the Title VII context, the Court’s analysis and
outcome is the same as above, i.e. , that the FAC does not plead such a claim.

Using the alternative “j oint employer test,” courts first ask “[w]hether the employee
performs work Which simultaneously benefits two or more employers, or works for two or more
employers at different times during the workweek.” 29 C.F.R. § 825.106. If so, “a joint
employment relationship generally will be considered to exist” in cases where (1) “there is an
arrangement between employers to share an employee’s services or to interchange employees”;
(2) “one employer acts directly or indirectly in the interest of the other employer in relation to
the employee”; or (3) “the employers are not completely disassociated with respect to the
employee’s employment and may be deemed to share control of the employee, directly or
indirectly, because one employer controls, is controlled by, or is under common control with the
other employer.” Id. “As with determinations of integrated employer status, the joint employer

determination does not depend on any single criterion, but rather on the totality of the entire

15

relationship between the purported joint employers.” Rokuson v. Century Empire Szechuan
Restaurant Inc., No. 12 Civ. 1615, 2015 WL 1542350, at *6 (E.D.N.Y. Mar. 31, 2015).

lt is unclear whether the joint employer test applies here The FAC does not allege that
Shukla worked for multiple employers “at different times during the workweek.” Nor does it
allege that his work “simultaneously benefit[ted]” both Indiacast US and the Viacom defendants.
But even assuming that Shukla’s work for Indiacast US benefitted the Viacom defendants higher
up the corporate ladder such that the joint employer test could implicated, that test ultimately
does not avail Shukla. The FAC does not allege any facts to support the existence of an
arrangement between the Viacom defendants and Indiacast US to share his services. Nor does it
allege that Indiacast US acted, directly or indirectly, in the interest of either of the Viacom
defendants “in relation” to Shukla’s employment And, as noted above, the FAC does not allege
facts sufficient to conclude that the Viacom defendants “control” Indiacast US on employment
matters. lt does not allege, for instance, that the Viacom defendants set pay rates for Indiacast
US employees, directed Indiacast US’s hiring or firing practices, or otherwise had any control
over Indiacast US’s employment practices.

The Court therefore holds that, on the facts pled, the Viacom defendants do not qualify as
Shukla’s employers for purposes of his FMLA claims. Therefore, his FMLA claims against the
Viacom defendants must also be dismissed.

3. Counts 6 to 7: ADA Claims

Shukla alleges that he asked to take “three to four weeks off . . . as a reasonable

accommodation under the ADA, in September 2016 for the birth of his child, as [Shukla’s] wife

was expecting a baby and was due in September 2016.” FAC 11 32. Shukla alleges that the

16

Viacom defendants violated the ADA by discriminating against him “because of his association
with a person with a disability . . . .” Id. 11 83.

To make out a prima facie case of disability discrimination, a plaintiff must show that
(1) the employer is subject to the ADA; (2) the plaintiff was a person with a disability within the
meaning of the ADA; (3) the plaintiff was otherwise qualified to perform the essential functions
of her job, with or without reasonable accommodation; and (4) the plaintiff suffered an adverse
employment action because of his disability. See Morris v. Town of lslip, No. 12 Civ. 2984
(JFB) (SIL), 2014 WL 4700227, at *8 (E.D.N.Y. Sept. 22, 2014); see also Shannon v. N. Y.C.
TransitAuth., 332 F.3d 95, 99 (2d Cir. 2003) (citing Ryan v. Grae & Rybicki, P.C., 135 F.3d
867, 869-70 (2d Cir. 1998)).

At the outset, Shukla’s ADA claim against the Viacom defendants suffers from the same
defect as his other claims. “An employer-employee relationship is a required element of an
employment discrimination claim under the ADA.” Christiansen v. Omnicom Gr., Inc., 167 F.
Supp. 3d 598, 608 (S.D.N.Y. 2016), rev ’a' on other grounds, 852 F.3d 195 (2d Cir. 2017). Under
the ADA, as under Title VII, “a joint employer relationship may be found to exist where there is
sufficient evidence that the defendant had immediate control over the other company’S
employees. Relevant factors include the commonality of hiring, firing, discipline, pay insurance,
records and supervision.” Valentz'ne v. Brain & Spine Surgeons of N. Y., P.C., No. 17 Civ. 2275
(NSR), 2018 WL 1871175, at *4 (S.D.N.Y. April 16, 2018) (internal quotation marks omitted).
For the reasons reviewed above, Shukla’s FAC does not allege facts sufficient to conclude that
either Viacom defendant was his employer.

Shukla’s ADA claim fails for two additional reasons. First, Shukla does not allege that

he has a disability within the meaning of the ADA. Rather, he alleges discrimination based on

17

his “association” with someone with a purported disability: his pregnant wife. Second,
“[p]regnancy does not typically constitute a disability under the ADA.” Sam-Sekur v. Whitmore
Gr., Ltd., No. 11 Civ. 4938 (JFB), 2012 WL 2244325, at *7 (E.D.N.Y. June 15, 2012). See also
Leahy v. Gap, Inc., No. 07 Civ. 2008, 2008 WL 2946007, at *5 (E.D.N.Y. July 29, 2008)
(“‘Every court to consider the question of whether a pregnancy in and of itself is a ‘disability’
within the meaning of the ADA has concluded that it is not.”’ (quoting Green v. New York Cin
Health & Hosp. Corp., 04 Civ. 5144 (PAC), 2008 WL 144828, at *5 (S.D.N.Y. Jan. 15, 2008)));
Minott v. PortAuth. OfN. Y. & N.J., 116 F. Supp. 2d 513, 525 (S.D.N.Y. 2000) (collecting
cases). “Only in extremely rare cases have courts found that conditions that arise out of
pregnancy qualifies as a disability.” Sam-Sekur, 2012 WL 2244325, at *8. Because Shukla does
not allege that he is disabled within the meaning of the ADA, his claims against the Viacom
defendants must be dismissed.

The Court has dismissed Counts 1 through 14 of the FAC, and Shukla has voluntarily
dismissed his remaining claims, under New Jersey law, against the Viacom defendants See Dkt.
69 at 14. Accordingly, the Court grants the Viacom defendants’ motion to dismiss in its entirety.

B. The Indiacast Defendants’ Motion to Dismiss or to Compel Arbitration

The Court now takes up the Indiacast defendants’ motions. These seek, alternatively, to
dismiss the first 15 counts in the FAC for failure to state a claim, or to compel arbitration of all
of Shukla’s claims, on the ground that Shukla entered into a binding arbitration agreement that
precludes bringing his claims in this forum.

The Court addresses the motion to compel arbitration first That is because arbitrability
is a “gateway” issue and the court “should address the arbitrability of the plaintiff’s claim at the

outset of the litigation.” Reyna v. Im"l Bank of Commerce, 839 F.3d 373, 378 (5th Cir. 2016).

18

Therefore, after a motion to compel arbitration has been filed, a court must “refrain from further
action” until it determines arbitrability. Sharifv. Wellness Im"l Nel“work, Ltd., 376 F.3d 720, 726
(7th Cir. 2004) (citation omitted).

The Indiacast defendants argue that the Employment Agreement requires Shukla to
arbitrate any claims “arising out of or in relation to” Shukla’s employment with Indiacast US,
Employment Agreement at 11, such that the Court should enter an order compelling arbitration.
Shukla responds that the arbitration provision is unenforceable for lack of mutual assent

Where a party moves to enforce an arbitration agreement, “the first task of a court . . . is
to determine whether the parties agreed to arbitrate that dispute.” Mitsubishi Motors Corp. v.
Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985). Where all of a plaintiff’ s claims are
arbitrable, the court may dismiss the entire action. Seuz v. John Nuveen & Co., 146 F.3d 175,
179 (3d Cir. 1998). State law principles of contract law guide the inquiry into whether the
parties entered in a valid arbitration agreement Martindale v. Sana’vik, Inc., 173 N.J. 76, 86
(2002). Here, consistent with the agreement between Shukla and Indiacast US, the laws of New
Jersey govern that inquiry. See Employment Agreement at 11.

For a valid contract to exist under New Jersey law, a party must show “mutual assent,
consideration, legality of the object of the contract, capacity of the parties and formulation of
memorialization.” Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 421 F. Supp. 2d
831, 833 (D.N.J. 2006) (citing Cohn v. Fisher, 118 N.J. Super. 286, 291 (Law Div. 1972)). The
element of mutual assent “requires that the parties understand the terms of their agreement.”
Barr v. Bislzop Rosen & Co., Inc., 442 N.J. Super. 599, 606 (2015 App. Div.). In the context of
an arbitration agreement, “[a] lthough an arbitration clause need not identify the specific

constitutional or statutory right guaranteeing a citizen’s access to the courts that are being

19

waived, it must at least in some general and sufficiently broad way convey that parties are giving
up their right to bring their claims in court or have a jury resolve their dispute.” Ia'. Further, “[i]t
is firmly established in [New Jersey] that ‘because of the favored status afforded to arbitration,
an agreement to arbitrate should be read liberally in favor of arbitration.”’ Grijj‘in v. Burlington
Volkswagen, lnc., 411 N.J. Super. 515 , 518 (Law Div. 2010) (quoting Garfinkel v. Morristown
Ol)stem`cs & Gynecology Assocs., 168 N.J. 124, 132 (2001) (internal alterations omitted)).

The language of the arbitration provision of the Employment Agreement is unambiguous.
lt provides that

any and all disputes or controversies arising out of or relating to your employment

relationship, including any statutory claims under the laws of New [J]ersey or

federal laws, shall be settled by arbitration to be held in New Jersey in accordance

with the rules then in effect of the American Arbitration Association. The decision

of the arbitrator shall be final, conclusive and binding on the parties to the

arbitration Judgment may be entered on the arbitrator’s decision in any court

having jurisdiction
Employment Agreement at 11. As the Indiacast defendants argue, the scope of this language is
expansive “Courts have generally read the terms ‘arising out of` or ‘relating to’ a contract as
indicative of an ‘extremely broad’ agreement to arbitrate any dispute relating in any way to the
contract.” Grijj“in, 411 N.J. Super. at 518. Arbitration clauses that use such expansive language
“are construed to require arbitration of statutory claims such as alleged civil rights violations and
common law torts.” Id. at 519. This is true even if a plaintiff asserts claims against individuals
who are not signatories to the arbitration agreement, as Shukla does here See Tracina'a Corp. v.
DaimlerChrysler AG, 502 F.3d 212, 225 (3d Cir. 2007) (“lf appellant can avoid the practical
consequences of an agreement to arbitrate by naming nonsignatory parties as defendants in his

complaint, the effect of the rule requiring arbitration would, in effect, be nullified.” (internal

quotation marks and alterations omitted)); Trol‘t v. Pacz'olla, 748 F. Supp. 305, 309 (E.D. Pa.

20

1990) (“Courts have often held non-signatories to be bound by arbitration agreements” because
corporate entities “can only act through [their] employees and an arbitration agreement Would be
of little practical value of it did not extend to employees”). lt is, therefore, clear that all of
Shukla’s claims, which arise under federal or state statutes, fall within the scope of the broad
arbitration provision of Shukla’s Employment Agreement

Seeking to neutralize this broad assent to arbitration, Shukla argues that the arbitration
provision is unenforceable under New Jersey law for lack of mutual asset He cites Atalese v.
U.S. Legal Servs. Gr., L.P., 219 N.J. 430, 447 (2014), in which the New Jersey Supreme Court
held unenforceable an arbitration provision that did not explain, “in some general and
sufficiently broad way,” how arbitration affected the plaintiff" s legal rights. Although the
provision in Atalese stated that “any claim or dispute” Would be subject to arbitration, the state
court held the provision was too unclear to be enforceable because it did not alert the plaintiff
that she was waiving her right to seek judicial relief “for a breach of her statutory rights.” Id. at
446.

Shukla’s reliance on Atalese is misplaced. The arbitration provision in Shukla’s
Employment Agreement, unlike the provision at issue in Atalese, specifically advises that all
disputes, “including any statutory claims under the laws of New [J]ersey of federal laws” must
be settled by an arbitrator. Employment Agreement at ll (emphasis added). As New Jersey
courts have recognized, this difference in language is significant The language at issue in the
Atalese arbitration provision_“any claim or dispute”_“suggest[s] that the parties intend to
arbitrate only those disputes involving a contract term, a condition of employment, or some other
element of the contract itself.” Garfz`nkel, 168 N.J. at 672. The express reference to “statutory

claims” under state or federal in Shukla’s employment agreement, in contrast, drives home that

21

arbitration will be the sole recourse to vindicate “a breach of h[is] statutory rights.” Atalese, 219
N.J. at 446. Moreover, the arbitration provision to which Shukla bound himself makes clear that
arbitration will be “final, conclusive, and binding on the parties.” Employment Agreement at 11.
See Columbus Circle NJLLC v. Island Corzstruction Co., LLC, No. A-1907-15T1, 2017 WL
958489, at *5 (N.J. App. Div. Mar. 13, 2017) (holding arbitration provision valid and
emphasizing that provision stated that any award Was “binding or final” and judicially
enforceable); Gar/inkel, 168 N.J. at 135 (“The better course would be the use of language
reflecting that . . . [judicial] remedies are forever precluded . . . .”); cf. Barr, 442 N.J. Super. at
607-08 (finding unenforceable arbitration clause that did not advise that arbitration was binding
or final).

To the extent that Shukla argues that the arbitration provision is unenforceable because
he did not subjectively understand the rights he was Waiving, that argument, too, is unavailing. lt
is well established that a party’s subjective understanding or intent has no bearing on the
interpretation of a contract Garfz`rzkel, 168 N.J. at 135 (“ln interpreting a contract, it is not the
real intent but the intent expressed or apparent in the writing that controls.” (internal quotation
marks and alterations omitted)); CSFB 2001 -CP-4 Princeton Park Corp. Ctr., LLC v. SB Rental
I, LLC, 410 N.J. Super. 114, 120 (App. Div. 2009) (“Absent ambiguity, the intention of the
parties is to be ascertained by the language of the contract If the language is plain and capable
of legal construction, the language alone must determine the agreement’s force and effect.”
(internal quotation marks and citations omitted)).

The Court therefore grants the Indiacast defendants’ motion to compel arbitration The
Court does not go further and pointedly does not address these defendants’ motion to dismiss for

failure to state a claim. That is because, in deciding a motion to compel arbitration, the Court “is

22

strictly limited to determining arbitrability and enforcing agreements to arbitrate, leaving the
merits of the claim and any defenses to the arbitrator.” Repablic of Nicaragua v. Standard Fruit
Co., 937 F.2d 469, 478 (9th Cir. 1991).

A final question as to the motion to compel arbitration is whether to dismiss this action in
light of the binding arbitration agreement, or to stay these proceedings pending arbitration The
Second Circuit instructs that “the text, structure, and underlying policy of the FAA mandate a
stay of proceedings when all the claims in an action have been referred to arbitration and a stay
requested.” Katz v. Cellco P ’shz'p, 794 F.3d 341, 347 (2d Cir. 2015). The Indiacast defendants
seek dismissal, and Shukla does not request a stay. Nonetheless, a stay will expedite this case by
enabling prompt arbitral resolution of Shukla’s claims and deferring any appellate review until
after the arbitration has concluded. Accordingly, the Court stays this case pending arbitration

C. Unserved Defendants

As noted above, three defendants named in this action_Viacoml 8, Indiacast
lnternational, and TV18_were not timely served. Accordingly, the Court dismisses those
defendants from this action and respectfully directs the Clerk of Court to remove those
defendants from the caption of this case. See Fed. R. Civ. P 4(m) (if a defendant is not timely
served, “the court_on motion or on its own after notice to the plaintiff-must dismiss the action
without prejudice against that defendant . . . .”)

CONCLUSION

For the reasons stated above, the Court dismisses Viacom18 Media Private Limited,

TV18 Broadcast Limited, and Indiacast Media Distribution Private Limited from this action for

lack of timely service

23

The Court grants the Viacom defendants’ motion to dismiss the claims against them in
full. Consistent with the Court’s August 1, 2018 order, which directed Shukla to file any
amended complaint and advised that “[n]o further opportunities to amend will ordinarily be
granted,” Dkt. 32, such dismissal is with prejudice

Finally, the Court grants the Indiacast defendants’ motion to compel arbitration and stays
the action pending the outcome of arbitration The parties are directed to submit a joint status
letter to the Court every 90 days, measured from the date of this decision advising the Court as
to the status of the arbitration proceedings

The Court respectfully directs the Clerk of Court to terminate the motions pending at
docket entries 58 and 64 and to terminate defendants Viacom Inc., Viacom International lnc.,
Indiacast Media Distribution Private Limited, Viacom18 Media Private Limited, and TV18

Broadcast Limited from this case

SO ORDERED.

pam/f A. CW

Paul A. Engelmayer v
United States District Judge

Dated: May 1, 2019
New York, New York

24

